ORDER
By order dated August 12, 2005, we granted certiorari to review the Court of Appeals’ holding that there is no require*278ment that the family court make specific findings when requiring a spouse to secure an alimony obligation with a life insurance policy and its finding, in the alternative, that other statements in the family court order indicated that the requisite factors were considered. We granted certiorari based, in part, on the Court of Appeals’ reliance on Wooten v. Wooten, 356 S.C. 473, 589 S.E.2d 769 (Ct.App.2003), which has since been reversed by this Court in Wooten v. Wooten, 364 S.C. 532, 615 S.E.2d 98 (2005). However, because the death of Ms. Roberson has rendered the issue of securing alimony with a life insurance policy moot, we now dismiss the writ of certiorari as improvidently granted.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.